DETAILED ACTION
Response to Amendment
1.	This office action is in response to applicant’s communication filed on 04/14/2021 in response to PTO Office Action mailed on 01/14/2020.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, no claims are amended, canceled or added.   As a result, claims 1-28 are pending in this office action.
Response to Amendment
3.	This office action is in response to applicant’s communication filed on 10/26/2020 in response to PTO Office Action mailed on 07/27/2020.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows: 
4.	The 35 USC 101 rejections for claims 1-24 have been withdrawn due to the amendments filed on 02/25/2020. The amended feature displaying only a first potential match card of a stack of cards on a graphical user interface further provides additional improvements to existing technology in the field of matchmatching applications.  
5.	Documents for PTAB proceeding # IPR2019-00842 have been reviewed.  

Response to Arguments
6.	 Applicant's arguments with respect to claims 1-28 have been fully considered but are not persuasive and the details are as follow:
 A.	Applicant’s argument with respect to 35 USC 112 states as “The specification describes embodiments that do not allow users to send messages to each other until both users have matched, e.g., by expressing positive preferences for each other…When a match is created, matching serer 20 may immediately (or soon thereafter) present an option to users 14 that have been matched to engage in communication session, a video communication session (e.g. a chat, an SMS message, an email, a telephone call, a voice communication session, a video communication session…When two users have not matched (e.g. at least one of the users have expressed a negative preference for the other user).the specification describes that if first user 14 disapproves of the presented user profile then a match is not matched and at step 1106, matching server 20 will not allow communication between the two users…private communications are not yet allowed”.
	In response to Applicant’s argument, the Examiner disagrees because “do not allow users to send messages to each other until users have matched” is not described anywhere in the specification.  In para. [0101], para. [0105]-[0107] and Figure 10 describes “When matching server 20 creates a match, it may also provide the matched users with the ability to contact each other through a contact button. In some embodiments, when a match is created, matching server 20 may immediately (or soon thereafter) present an option to users 14 that have been Matched to engage in a communication session (e.g., a chat, an SMS message, an e-mail, a telephone call, a voice communication session, a video communication session)…If a mutual expression of approval is not detected at step 1010, then matching server 20 stores the preference of first user 14 regarding the presented user profile for future comparison and continues to step 1016 where private communications are not yet allowed”. The paragraphs which Applicant has pointed out in pages 13-15 of Applicant’s argument which filed on 04/14/2021 provide sufficient written description requirement for “do not allow communication session between a first and a second users when there is no approval of mutual expression”.  The communication session is a two-way private communication between the two users.  The amended features “without allowing the first user to send a message to the third user and without allowing the third user to send a message to the first user” or without allowing first user to send a message to the fourth user and without allowing the fourth user to send a message to the first user when the first user indicates a first negative preference on the third user or the fourth user” contains subject matter which was not described in the specification.   Throughout Applicant’s specification, the user is capable of sending a message or interact [e.g. one way message] with another user when the user has not expressed a negative expression. In Applicant’s specification PGPUB, para. [0075] and para. [0076])” Matching server 20 may be configured to encourage user 14 to interact with entities in pool 30. For example, matching server 20 may present a list of limited entities from pool 30 to user 14, but not present other entities to user 14 unless user 14 interacts with the already presented entities. Possible interaction with these entities may include viewing more information regarding the entity, expressing a positive or negative preference for the entity, and choosing to contact the entity. For example, Harry may be a registered user of the matching system. Matching server 20 may be configured to present to Harry a list of five entities that Harry must interact with. Once Harry has interacted with these entities, matching server 20 may present five more entities for Harry to interact with. Previously, Harry has blocked Sally, another registered user of the system. As a result, matching server 20 may exclude Sally from being presented to Harry in the list of five entities. Further, Harry has already interacted with Betty, another registered user of the system: Harry sent a message to Betty utilizing matching server 20. As a result, Betty will be excluded from being presented to Harry in the list of five entities. Matching server 20 may then choose two of the five entities using scoring algorithms described above. For example, matching server 20 may choose Alice and Amy to be presented in the list of five entities because Alice and Amy have received high scores when their profiles were compared to Harry's profile. Matching server 20 may choose the remaining three entities using predictive analysis. According to this example, matching server 20 may use logistical regression to identify Carla, Christi, and Camela as the other three entities to present to Harry. Thus, in this example, Harry is presented with a list of five entities by matching server 20. Matching server 20 may not present another set of five entities until Harry has interacted with these five entities. Harry may interact with these entities in a variety of ways. For example, Harry may send message to Alice and send a "wink" to Amy. In addition, Harry may choose to view more information about Carla's profile, but express a negative preference towards Christi and Camela. After matching server 20 receives these types of interaction with the presented five entities, another set of five entities may be presented to Harry”.  According to this example, Harry is able to interact/message/wink [e.g. one way message] with presented users, e.g. “choosing to contact the entity”. Thus, Applicant’ specification does not have sufficient support for “without allowing the first user to send a message to the third user and without allowing the third user to send a message to the first user” or without allowing first user to send a message to the fourth user and without allowing the fourth user to send a message to the first user when the first user indicates a first negative preference on the third user or the fourth user”.  Therefore, the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.
B.	Applicant’s argument with respect to 35 USC 103 rejection states as “The proposed combination in the office action does not disclose, teach or suggest potential matches”.
In response to Applicant’s argument, the Examiner disagrees because the Moldavsky system returns a list of potential matches based on search criteria chosen by a user and displays a first match in the list on the screen shown in Figure 7 (See Moldavsky, para. [0116], para [0118], para. [0151] and Figure 7).  Applicant’s argues that in Moldavsky, the matches are set and a user is merely able to save a match or dismiss a match, the “matches” are not “potential matches”. The Examiner disagrees because the returned list of matches is potential matches for the user since the list of matches met the user’s search criteria.  Thus, the cited reference Moldavsky discloses potential matches.
	Applicants further argues the proposed combination does not disclose or teach suggest “without allowing the first user to send a message to the fourth user and without allowing the fourth user to send a message to the first user”.
In response to Applicant’s argument, the examiner disagrees because the argued feature is rejected under USC 112 first paragraph, as allegedly failing to comply with the written description requirement. The Examiner did not enter the amended features filed on 09/28/2020. When matching server 20 creates a match, it may also provide the matched users with the ability to contact each other through a contact button. In some embodiments, when a match is created, matching server 20 may immediately (or soon thereafter) present an option to users 14 that have been Matched to engage in a communication session (e.g., a chat, an SMS message, an e-mail, a telephone call, a voice communication session, a video communication session)…If a mutual expression of approval is not detected at step 1010, then matching server 20 stores the preference of first user 14 regarding the presented user profile for future comparison and continues to step 1016 where private communications are not yet allowed”. The paragraphs which Applicant has pointed out in pages 13-15 of Applicant’s argument which filed on 04/14/2021 only provide basis for “do not allow communication session between a first and a second users when there is no approval of mutual expression”.  The communication session is a two-way private communication between the two users.  In consistent with Applicant’s specification, the Examiner interpreted  the argued features as “without allowing the first user to engage in a communication session [e.g. private communication] with the third user and without allowing the third user to engage in a communication session to the first user” or without allowing first user engage in a communication session [e.g. private communication] to the fourth user and without allowing the fourth user to engage in a communication session [e.g. private communication] to the first user when the first user indicates a first negative preference on the third user or the fourth user.  In the previous action, the Examiner has indicated that Moldovsky reference discloses without communication between the first user and the fourth user, causing a graphical user interface to display a graphical representation of a fifth potential match (See Moldovsky, para. [0154] and Figure 7, the user may not be interested communicating with fourth user and go back to the original search list, a fifth match in the list can be displayed). The Moldovsky reference does not explicitly disclose allow or disallow communication based on the received preference indications. The Examiner has receive from the first electronic device of the first user a negative preference of a third user, without allowing communication between the first user and the third user when the Chang’s matching module does not proceeds to private communication regarding on marriage suitability when user 91 and user 92 are not mutually interested  (See Chang, para. [0034] and Figure 3 , steps S35A, S35).  The Chang reference also discloses receive from the first electronic device of the first user a second positive preference indication associated with a fourth potential match, receive from a third electronic device of the fourth user a second negative preference indication associated with a graphical representation of the first user, and without allowing communication between the first user and the fourth user  when the matching module does not proceed to further private communication regarding on marriage suitability since user 91 and user 92 are not mutually interested (See Chang, para. [0034] and Figure 3, steps S35A, S35). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   Therefore, the Moldavsky reference discloses without communication between the first user and the fourth user, causing a graphical user interface to display a graphical representation of a fifth potential match, and the Chang reference discloses without allowing the first user to engage in a communication session with the fourth user and without allowing the fourth user to engage in the communication session to the first user based on the received preference indication. Hence, it is the combination of the cited references Moldovsky and Chang discloses the argued feature.

	Applicant further argues that the office action’s obviousness rejection is deficient.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to a person of ordinary skill in the computer art to incorporate the Chang teachings in the Moldavvsky system. Skilled artisan would have been motivate to include allow or disallow communication based on the received preference indications taught by Chang in the Moldavsky system to quickly identify a potential couple to develop mutual understanding and using conditional authorization to further interaction with a target member (See, Chang, para. [0010], para. [0011]). Both of the references (Moldavsky and Chang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as matchmaking system. This close relation between both of the references highly suggests an expectation of success. In addition,  skilled artisan would have been motivate to modify the displaying step of Moldavsky system to display only a first potential card of a stack of cards, taught by Baker in the Moldavsky/Chang system, in order to avoid jump to a new page for each image which can be time-consuming (See Baker, para. [0042]).  All of the references (Baker, Moldavsky and Chang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as locating items of interest. This close relation between both of the references highly suggests an expectation of success.
	
Claim Rejections - 35 USC § 112

7.	Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended feature in claims 1, 7, 13 and 19 “without allowing the first user to send a message to the third user and without allowing the third user to send a message to the first user” or without allowing first user to send a message to the fourth user and without allowing the fourth user to send a message to the first user when the first user indicates a first negative preference on the third user or the fourth user” contains subject matter which was not described in the specification.   
The new feature in claims 25-28 “without allowing the first user to send a message to the fourth user comprises not allowing an indication of the second positive preference indication association with the graphical representation of the fourth potential match received from the first electronic device of the first user to be sent to the fourth user” contains subject matter which was not described in the specification.   
  		Harry. 	Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-28 are rejected on the ground of nonstatutory obvious double patenting over claims 1-15 of Patent No.: US 9,733,811 B1 and claims 1-24 of Patent No: US 10/203,854. The subject matter claimed in the instant application is disclosed in the Patent No.: US 9,589,032 B1 and Patent No.: US 10203854 B2.  For example:

Patent No.: US 9,733,811 B1
Instant  Application: 16/268,335

 Claim 4 ( Similar to other independent claims  7 “System” and 1 “method” in order) 
 A non-transitory computer-readable medium comprising instructions that, when executed by a processor, are configured to: electronically receive a 

plurality of user online-dating profiles, 
 
each profile comprising traits of a respective user and associated with a social networking platform;
 electronically receive a first request for matching, the first request electronically submitted by a first user using a first electronic device; 

determine a set of potential matches 

from the plurality of user online-dating 

profiles
 
for the first user in response to receiving the first request;
 cause the display of a graphical representation of a first potential match    of the set of potential matches to the first user on a graphical user interface of 
the first electronic device, the first potential match corresponding to a second user; determine that the first user expressed 

           a positive preference indication regarding the first potential match at least by determining that the first user performed a first swiping gesture associated with the graphical representation of the first potential match                                        on the graphical user interface; 

in response to the determination that the first user expressed the positive preference indication regarding the first potential match, automatically 



cause the graphical user interface to display a graphical representation of a second potential match of the set of potential matches instead of the graphical representation of the first potential match; determine that the second user has expressed a positive preference 

indication regarding the first user after 

determining that the first user expressed the positive preference indication regarding the first potential match; determine to enable communication between the first user and the second user in response to the determination that both the first user has expressed the positive preference indication regarding the second user and
                            the second user has expressed the positive preference indication regarding the first user; 
in response to the determination to enable communication between the first user and the second user, cause the graphical user interface to display to the first user both the graphical representation of the first potential match; determine that the first user expressed a negative preference indication regarding a second potential match of the set of potential matches at least by determining that the first user performed a second swiping gesture associated with a graphical representation of the second potential match on the graphical user interface, the second swiping gesture different than the first swiping gesture, the second potential match corresponding to a third user; determine to 


prevent communication between the first user and the third user in response to determining that both the first user has expressed the positive preference indication regarding the second user and the second user has expressed the positive preference indication regarding the first user; determine that the first user expressed a positive preference indication regarding a third potential match of the set of potential matches at least by determining that the first user performed the first swiping gesture associated with a graphical representation of the third potential match on the graphical user interface, the third potential match corresponding to a fourth user; and determine to prevent communication between the first user and the fourth user in response to determining that the fourth user has expressed a negative preference indication regarding the first user.
.
Claim 1 (Similar to other independent claims 7 “System”, 13 “method and 19 “system”). 
A non-transitory computer-readable medium comprising instructions that, when executed by a processor, are configured to: electronically receive a plurality of user online dating profiles, 

each profile comprising traits of a respective user;



electronically receive a first user a first request for matching; 




transmit a set of potential matches comprises one or more potential matches 

from the plurality of online-dating user profiles 

to the first user for

                display as a graphical representation                                           on a graphical user interface of a first electronic device, 

                                   a first potential match corresponding to a second user

receive from the first electronic device of the first user a first positive preference indication 

                         associated with the graphical representation of the second user on the graphical user interface, the first positive preference indication associated with a first gesture performed on the graphical user interface, wherein the first gesture comprises a swiping gesture ore tapping gesture

  
                                                                                                               


cause the graphical user interface to display a graphical representation of a second potential match instead of the graphical representation of the first potential match; receive from a second electronic device of the second user a positive preference indication regarding the first user;


in response to receiving from the first electronic device of the first user the first positive preference indication regarding the second user and receiving  from the second electronic device of the second user the positive preference indication regarding the first user, allow the first user to communicate with the second user
 

receive from the first electronic device of the first user a first negative preference indication associated with a graphical representation of a third a potential match on the graphical user interface, the first negative preference indication associated with a second gesture performed on the graphical user interface, the third potential match corresponding to a third user, wherein the second gesture comprises a swiping gesture or a tapping gesture 








without allowing communication between the first user and the third user, receive from the first electronic device of the first user a second positive preference indication associated with a graphical representation of a fourth potential match on the graphical user interface, the second positive preference indication associated with the first gesture performed on the graphical user interface, the fourth potential match corresponding to a fourth user;

receive from a third electronic device of the fourth user a second negative preference indication associated with a graphical    representation of the first user; and

without allowing communication between the first user and the fourth user, cause the graphical user interface to display a graphical representation of a fifth potential match.

  1. 
       Instant  Application: 16/268,335

Patent No.: US 10203854 B2

Claim 1 (Similar to other independent claims 7 “System”, 13 “method and 19 “system”). 

A non-transitory computer-readable medium comprising instructions that, when executed by a processor, are configured to: electronically receive a plurality of user online dating profiles, 

each profile comprising traits of a respective user;


electronically receive a first user a first request for matching; 

transmit a set of potential matches comprises one or more potential matches 
from the plurality of online-dating user 


profiles 

to the first user for
 
                display as a graphical representation                                           on a graphical user interface of a first electronic device, 

                                   a first potential match corresponding to a second user


receive from the first electronic device of the first user a first positive preference indication associated with the graphical representation of the second user on the graphical user interface, the first positive preference indication associated with a first gesture performed on the graphical user interface, wherein the first gesture comprises a swiping gesture or a 
tapping gesture
                                                                                                 

cause the graphical user interface to display a graphical representation of a second potential match instead of the 

graphical representation of the first potential match; receive from a second electronic device of the second user a positive preference indication 
regarding the first user;


                                                         in response to receiving from the first electronic device of the first user the first positive preference indication regarding the second user and receiving  from the second electronic device of the second user the positive preference indication regarding the first user, allow the first user to communicate with the second user
 



receive from the first electronic device of the first user a first negative preference indication associated with a graphical representation of a third a potential match on the graphical user interface, the first negative preference indication associated with a second gesture performed on the graphical user interface, the third potential match corresponding to a third user, wherein the second gesture comprises a swiping gesture or a tapping gesture 
















without allowing communication between the first user and the third user, 
receive from the first electronic device of the first user a second                       positive preference indication         associated with a                             graphical representation of a fourth potential match on the graphical user interface, the second positive preference indication associated with the first gesture performed on the graphical user interface, the fourth
 potential match corresponding                 to a fourth user;

receive from a third electronic device of the fourth user a second negative preference indication associated with a graphical    representation of the first user; and

without allowing communication between the first user and the fourth user, cause the graphical user interface to display a graphical representation of a fifth potential match.
Claim 1 (Similar to other independent claims 7 “System”, 13 “method and 19 “system”). 

A non-transitory computer-readable medium comprising instructions that, when executed by a processor, are configured to: electronically receive a plurality of user online dating profiles, 

each profile comprising traits of a respective user;



electronically receive a first request for matching, the first request electronically submitted by a first user using a first electronic device;

determine 

from the plurality of user online-dating profiles a set of potential matches            

for the first user;

cause the display of a graphical representation of a first potential match 
 of the set of potential matches to 


the first user on a graphical user interface of 

the first electronic device, the first potential match corresponding to a second user;

receive from the first electronic device of the first user a first positive preference indication associated with the graphical representation of the second user on the graphical user interface, the first positive preference indication associated with a first gesture performed on the graphical user interface, wherein the first gesture comprises a swiping gesture or a tapping gesture;

                                                                                                    

cause the graphical user interface to display a graphical representation of a second potential match of the set of potential matches instead of the graphical representation of the first potential match; receive from a second electronic device of the second user a positive preference indication regarding the first user;


 determine to allow the first user to communicate with  the second user in response to receiving from the first electronic device of the first user the first positive preference  indication regarding the second user and receiving from the second electronic device of the second user the positive preference indication regarding the first user;




receive from the first electronic device of the first user a first negative preference indication associated with a graphical representation of a third potential match on the graphical user interface, the first negative preference indication associated with a second gesture performed on the graphical user interface, the third potential match corresponding to a third user;





                                                                     


                                                                        

without allowing communication between the first user and the third user, 
receive from the first electronic device of the first user a second positive preference indication associated with a 

graphical representation of a fourth potential match on the graphical user interface, the second positive preference indication associated with the first gesture performed on the graphical user interface, the fourth potential match corresponding 
 to a fourth user;

receive from a third electronic device of the fourth user a second negative preference indication associated with a graphical representation of the first user; and

without allowing communication between the first user and the fourth user, receive from the first electronic device of the first user a third positive preference indication associated with a graphical representation of a fifth potential match on the graphical user interface, the third positive preference indication associated with the first gesture performed on
the graphical user interface, the fifth potential match corresponding to a fifth user.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 1, 2, 5-8, 11-14, 17-20, 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moldavsky et al. (US 2012/0088524 A1) and in view of Chang et al. (US 20120143779 A1), hereinafter Chang and further in view of Baker (US 20020047856 A1).

	Referring to claims 1 and 7, Moldavsky discloses a non-transitory computer-readable medium comprising instructions that, when executed by a processor, are configured to:
electronically receive a plurality of user online-dating profiles (See para. [0008] and [0040], receiving a list of pre-qualifying match based on user’s dating preferences) each profile comprising traits of a respective user (See Figures 5 and 7, para. [0118], each matched profile including name, category from which the match was selected, photo and etc.);
electronically receive from a first user a first request for matching (See para. [0116], a first user submit a search criteria to look for a match);
	transmit a set of potential matches comprising one or more potential matches from the plurality of on-line dating user profiles to the first user (See para. [0118], para. [0151] and Figure 7, the system determines a list of matches based on search criteria chosen by the first user and displays a first match in the list on the screen shown in Figure 7, the first match is corresponding to a second user);
	cause the display of a graphical representation of a first potential match on a graphical user interface of a first electronic device of the first user, the first potential match corresponding to a second user […] (See para. [0118], para. [0151] and Figure 7, the system determines a list of matches based on search criteria chosen by the first user and displays a first match in the list on the screen shown in Figure 7, the first match is corresponding to a second user );
	receive from the first electronic device of the first user a first positive preference indication associated with the graphical representation of the second user on the graphical user interface, the first positive preference indication associated with a first gesture performed on the graphical user interface, wherein the first gesture comprises a swiping gesture or a tapping gesture (See para. [0154], if the first user is interested in the first match, first user taps gesture “save and connect” [e.g. positive preference] associated with the first match, the first match is corresponding to a second user);
[…];
	cause the graphical user interface to display a graphical representation of a second potential match of the set of potential matches instead of the graphical representation of the first potential match (See para. [0154] and Figure 7, moving the first match into a “saved matched” directory and when user go back to the original search list, a second match in the list is displayed, the first match has been moved to “saved matched”);
	[…] 
	receive from the first electronic device of the first user a first negative preference indication associated with a graphical representation of a third potential match on the graphical user interface (See para. [0119] and Figure 8, receiving a first negative preference “Dismiss Match” from the first user on a third match on the list), the first negative preference indication associated with a second gesture performed on the graphical user interface, the third potential match corresponding to a third user, wherein the second gesture comprises a swiping gesture or a tapping gesture (See para. [0119] and Figure 8, the second gesture is tap on “Dismiss Match” associated with the third match);
 […] receive from the first electronic device of the first user a second positive preference indication associated with a graphical representation of a fourth potential match on the graphical user interface (See para. [0154], if the first user is interested in the fourth match, first user taps gesture “save and connect” [e.g. positive preference] associated with the fourth match), the second positive preference indication associated with the first gesture preformed on the graphical user interface , the fourth potential match corresponding to a fourth user (See para. [0154], first user taps gesture “save and connect” [e.g. positive preference] associated with the fourth match);
receive from a third electronic device of the fourth user a second negative preference indication associated with a graphical representation of the first user (See para. [0119] and Figures 8 and 28, receiving  a second negative preference “Dismiss Match” from another device regarding on a user on the list); and 
without […] communication between the first user and the fourth user, cause the graphical user interface to display a graphical representation of a fifth potential match (See para. [0154] and Figure 7, the user may not be interested communicating with fourth user and go back to the original search list, a fifth match in the list can be displayed).
	Moldavsky discloses receiving a positive preference indication and a negative preference indications on a potential match from one or more client devices but does not explicitly disclose  allow or disallow communication based on the received preference indications.
	However, Chang discloses receive from a second electronic device of the second user a positive preference indication regarding the first user (para. [0034], user 91 selects yes “interested” in user 92 “Miss Wong”); in response to receiving from the first electronic device of the first user the first positive preference indication regarding the first user and receiving from the second electronic device of the second user the positive preference indication regarding the first user, allow the first user to communicate with the second user (See para. [0034] and Figure 3 , steps S35A, S35, the matching module receives the reply of the user 92 “Miss Wong” that shows she is also interested in the user 91 and proceeds to further private communication regarding on marriage suitability ); receive from the first electronic device of the first user a negative preference of  a third user, without allowing communication between the first user and the third user (See para. [0034] and Figure 3 , steps S35A, S35, user 91 selects No “ Not interested” in user 92, the matching module goes to other selected candidate member, since user 91 and user 92 are not mutually interested, the matching module does not proceeds to private communication regarding on marriage suitability);

 receive from the first electronic device of the first user a second positive preference indication associated with a fourth potential match, receive from a third electronic device of the fourth user a second negative preference indication associated with a graphical representation of the first user, and without allowing communication between the first user and the fourth user (See para. [0034] and Figure 3 , steps S35A, S35, the matching module receives the reply of the user 92 that shows she is not interested in the user 91 and do not proceed to further private communication regarding on marriage suitability since user 91 and user 92 are not mutually interested).
Therefore, it would have been obvious to a person of ordinary skill in the computer art to incorporate the Chang teachings in the Moldavvsky system. Skilled artisan would have been motivate to comprise allow or disallow communication based on the received preference indications taught by Chang in the Moldavsky system to quickly identify a potential couple to develop mutual understanding and using conditional authorization to further interaction with a target member (See, Chang, para. [0010], para. [0011]). In addition, both of the references (Moldavsky and Chang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as matchmaking system. This close relation between both of the references highly suggests an expectation of success.
	Moldavsky in view of Chang does not explicitly disclose the graphical representation of the first potential match is displayed as a first card of a stack of cards such that, from among the set of potential matches, only the graphical representation of the first potential match is displayed  and in response to the first positive preference indication associated with the graphical representation of a user on the graphical interface, automatically case the display on the graphical user interface of a graphical representation of a second potential match instead of the graphical representation of the first potential match.
	Baker discloses the graphical representation of the first potential match is displayed as a first card of a stack of cards such that, from among the set of potential matches, only the graphical representation of the first potential match is displayed and in response to the first positive preference indication associated with the graphical representation of a user on the graphical interface (See [0029], para. [0042] and Figure 9, the graphical display window showing a stack of images which allows a user to “flip” through images, only a top image is displayed), automatically case the display on the graphical user interface of a graphical representation of a second potential match instead of the graphical representation of the first potential match, wherein the graphical representation of the second potential match is displayed as a second card of the stack of cards (See para. [0042], when user placing a cursor on the top image and right click the top image, the next image on the stack is displayed, the previous top image is moved to the bottom of the stack, the user can individually view the next image in the stack by clicking on the top image) .
Therefore, it would have been obvious to a person of ordinary skill in the computer art to incorporate the Baker teachings in the Moldavsky/Chang system. Skilled artisan would have been motivate to modify the displaying step of Moldavsky system to display only a first potential card of a stack of cards, taught by Baker in the Moldavsky/Chang system, in order to avoid jump to a new page for each image which can be time-consuming (See Baker, para. [0042]).  In addition, all of the references (Baker, Moldavsky and Chang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as locating items of interest. This close relation between both of the references highly suggests an expectation of success.
	As to claims 2, 8, 14 and 20, Moldavsky discloses wherein at least one or more of the plurality of user online-dating profiles is associated with a social networking platform (See para. [0003] and para.  [0005], para. [0039] and para. [0114], the Connect Quest application is a social networking system including dating and friendship).
	As to claims 5, 11, 17 and 23, Moldvasky discloses in response to determining to allow the first user to communicate with the second user, cause the display of a graphical notification on the graphical user interface of the first electronic device of the first user, the graphical notification indicating that a match exists between the first user and the second user and presenting an option for the first user to communicate with the second user (See para. [0120]-para. [0122], the user can communicate with other using group chat, private chat or public chat after indicating the second user is a match as showed in Figure 7).
	As to claims 6, 12, 18 and 24, Moldvasky discloses in response to determining to allow the first user to communicate with the second user, cause the display of a graphical notification on the graphical user interface of the first electronic device of the first user, the graphical notification indicating that a match exists between the first user and the second user and presenting an option for the first user to communicate with the second user (See para. [0120]-para. [0122], the user can communicate with other using group chat, private chat or public chat after indicating the second user is a match as showed in Figure 7).
	Referring to claims 13 and 19, Moldavsky discloses a computer implemented method of profile matching (See para. [0008] and [0040], providing a list of pre-qualifying match based on user’s dating preferences), comprising:
	electronically transmitting from a first electronic device of a first user a first request for matching (See para. [0116], a first user submit a search criteria to look for a match);
	receiving a set of potential matches comprising one or more potential matches of a plurality of online-dating user profiles (See Figure 7, para. [0151] displaying a first match in the list on the screen shown in Figure 7, the first match is corresponding to a second user); wherein the plurality of user online-dating profiles each comprises traits of a respective user (See Figures 5 and 7, para. [0118], each matched profile including name, category from which the match was selected, photo and etc.);
	transmitting from the first electronic device of the first user a first positive preference indication associated with the graphical representation of the second user on the graphical user interface, the first positive preference indication associated with a first gesture performed on the graphical user interface, wherein the first gesture comprises a swiping gesture or a tapping gesture (See para. [0154], if the first user is interested in the first match, first user taps gesture “save and connect” [e.g. positive preference] associated with the first match);
	displaying on the graphical user interface a graphical representation of a second potential match instead of the graphical representation of the first potential match (See para. [0154] and Figure 7, moving the first match into a “saved matched” directory and when user go back to the original search list, a second match in the list is displayed, the first match has been moved to “saved matched”); […]
	transmitting from the first electronic device of the first user a first negative preference indication associated with a graphical representation of a third potential match on the graphical user interface (See para. [0119] and Figure 8, receiving a first negative preference “Dismiss Match” from the first user on a third match on the list), the first negative preference indication associated with a second gesture performed on the graphical user interface, the third potential match corresponding to a third user, wherein the second gesture comprises a swiping gesture or a tapping gesture (See para. [0119] and Figure 8, the second gesture is tap on “Dismiss Match” associated with the third match);
 […] transmitting from the first electronic device of the first user a second positive preference indication associated with a graphical representation of a fourth potential match on the graphical user interface (See para. [0154], if the first user is interested in the fourth match, first user taps gesture “save and connect” [e.g. positive preference] associated with the fourth match), the second positive preference indication associated with the first gesture performed on the graphical user interface (See para. [0154], first user taps gesture “save and connect” [e.g. positive preference] associated with the fourth match), the fourth potential match corresponding to a fourth user; wherein there is a fourth user expression of a negative preference for the first user (See para. [0119] and Figures 8 and 28, receiving  a second negative preference “Dismiss Match” from another device regarding on a first user on the list); and
without […] communication between the first user and the fourth user, displaying on the graphical user interface a graphical representation of a fifth potential match (See para. [0154] and Figure 7, the user may not be interested communicating with fourth user and go back to the original search list, a fifth match in the list can be displayed).
	Moldavsky discloses receiving a positive preference indication and a negative preference indications on a potential match from one or more client devices but does not explicitly disclose  allow or disallow communication based on the received preference indications.
	However, Chang discloses in response to the first electronic device of the first user transmitting the first positive preference indication regarding the second user and a second user expressing a positive preference regarding the first user, allowing the first user to communicate with the second user (See para. [0034] and Figure 3, steps S35A, S35, the matching module receives the reply of the user 92 “Miss Wong” that shows she is also interested in the user 91 and proceeds to further private communication regarding on marriage suitability; without allowing the first user to communicate with the third user or the fourth user when either of any of the third user or the fourth user provides a negative preference indication (See para. [0034] and Figure 3 , steps S35A, S35, the matching module receives the reply of the user 92 that shows she is not interested in the user 91 and do not proceed to further private communication regarding on marriage suitability since user 91 and user 92 are not mutually interested).
Therefore, it would have been obvious to a person of ordinary skill in the computer art to incorporate the Chang teachings in the Moldavvsky system. Skilled artisan would have been motivate to comprise allow or disallow communication based on the received preference indications taught by Chang in the Moldavsky system to quickly identify a potential couple to develop mutual understanding and using conditional authorization to further interaction with a target member (See, Chang, para. [0010], para. [0011]). In addition, both of the references (Moldavsky and Chang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as matchmaking system. This close relation between both of the references highly suggests an expectation of success.
Moldavsky in view of Chang does not explicitly disclose the graphical representation of the first potential match is displayed as a first card of a stack of cards such that, from among the set of potential matches, only the graphical representation of the first potential match is displayed  and in response to the first positive preference indication associated with the graphical representation of a user on the graphical interface, automatically case the display on the graphical user interface of a graphical representation of a second potential match instead of the graphical representation of the first potential match.
	Baker discloses the graphical representation of the first potential match is displayed as a first card of a stack of cards such that, from among the set of potential matches, only the graphical representation of the first potential match is displayed and in response to the first positive preference indication associated with the graphical representation of a user on the graphical interface (See [0029], para. [0042] and Figure 9, the graphical display window showing a stack of images which allows a user to “flip” through images, only a top image is displayed), automatically case the display on the graphical user interface of a graphical representation of a second potential match instead of the graphical representation of the first potential match, wherein the graphical representation of the second potential match is displayed as a second card of the stack of cards (See para. [0042], when user placing a cursor on the top image and right click the top image, the next image on the stack is displayed, the previous top image is moved to the bottom of the stack, the user can individually view the next image in the stack by clicking on the top image) .
Therefore, it would have been obvious to a person of ordinary skill in the computer art to incorporate the Baker teachings in the Moldavsky/Chang system. Skilled artisan would have been motivate to modify the displaying step of Moldavsky system to display only a first potential card of a stack of cards, taught by Baker in the Moldavsky/Chang system, in order to avoid jump to a new page for each image which can be time-consuming (See Baker, para. [0042]).  In addition, all of the references (Baker, Moldavsky and Chang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as locating items of interest. This close relation between both of the references highly suggests an expectation of success.
10.	Claims 25-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moldavsky (US 2012/0088524 A1) and in view of in view of Chang (US 20120143779 A1) and Baker (US 20020047856 A1)and further in view of Baldwin (US 2012/0005033 A1).
As to claims 25-28, Moldavsky in view of Chang disclose without allowing the first user communicate privately to the fourth user (See Chang, para. [0034] and Figure 3 , steps S35A, S35, the matching module receives the reply of the user 92 that shows she is not interested in the user 91 and do not proceed to further private communication regarding on marriage suitability since user 91 and user 92 are not mutually interested).
Moldavsky in view of Chang does not explicitly disclose not allowing an indication of the positive preference indication from the first electronic device of the first user to be sent to the fourth user when the fourth user has not indicate an indication for the first user.
Baldwin discloses not allowing an indication of the positive preference indication from the first electronic device of the first user to be sent to the fourth user when the fourth user indicates has not indicate an indication for the first user (See para. [0016],  when John is interested in Mary and Mary has not previously liked/pinged John, John’s positive indication “Ping” is stored in the Pingsby database privately [e.g. confidential] and would not sent to Mary).
Therefore, it would have been obvious to a person of ordinary skill in the computer art to incorporate the Baker teachings in the Moldavsky/Chang system. Skilled artisan would have been motivate to modify the indication of preference of Moldavsky/Chang system not to be sent to users, taught by Baldwin in the Moldavsky/Chang system, in order to allow people with a mutual interest in dating each other to find about the mutual interest without risk of rejection while automatically keeping confidential “one way “romantic interests “(See Baldwin, para. [0016]).  In addition, all of the references (Baker, Chang, Moldavsky and Baldwin) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as locating items of interest. This close relation between all of the references highly suggests an expectation of success.

11.	Claims 3, 4, 9, 10, 15, 16, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moldavsky (US 2012/0088524 A1) and in view of Chang (US 20120143779 A1) and Baker (US 20020047856 A1)and further in view of Kulus (US 2011/0087974 A1).
	As to claims 3, 4, 9, 10, 15, 16, 21 and 22, Moldavsky does not explicitly disclose a second gesture different from the first gesture (See Figures 8, and 28 a first user taps gesture “save and connect” [e.g. positive preference] and a second taps gesture “Dismiss Match” [e.g. negative preference], both are tapping gestures). 
	However, Kulas discloses a second gesture different from the first gesture (See para. [0027], the user swipes up to indicate approval of an object and swipes down to indicate a disapproval of an object).
	Hence, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the touch-screen movement detection module of Moldavsky 's system to comprise: a second gesture different from the first gesture, as taught by Kulas, in order to obtain user’s state of mind, concurrently or in association with an operation of a user control in a more reliable way (See Kulas, para. [0002] and para. [0004]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUK TING CHOI/Primary Examiner, Art Unit 2153